DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  
Could read “an arm opening of the associated sleeve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the arm opening" in 16.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over DiPierro (2019/0216138).
Regarding claim 1, DiPierro discloses a shirt for use by a wearer while exercising (fig.1, 3-4), the shirt comprising in combination: front and back panels (fig.1) and first and; second sleeves (218), but does not disclose the panels and sleeves being constructed primarily from a breathable material consisting of 92% polyester.  However, par [0035] states that garment body, the sleeves and the yoke can be made similar material or different material or polyester/spandex material and/or the material can be breathable, quick drying and moisture wicking and mesh and the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different percentage of material in order to achieve an optimal configuration, since discovering an optimum value of a result effective variable involves only routine skill in the art.
Furthermore, DiPierro discloses the front and back panels defining a neck opening (fig.1), the first and second sleeves each defining an arm opening having a first diameter (fig.1A-1C)), each sleeve further including a forward extent, a rearward extend, and a side extent therebetween, each side extend adapted to be positioned over a side of the wearer's shoulder fig.1A;
a first pocket (fig.1A-1C shows the two pockets disposed on both short sleeves and long sleeves) positioned upon the side extent of the first sleeve and a second pocket positioned upon the side extent of the second sleeve, each pocket including three sides edges that are sewn (fig.1A-1C disposed the stitching lines where to sawn the pockets to the sleeves) to the associated sleeve and an opened top edge, each pocket further including an upper flap (fig.1B shows the pocket including a flap at  132; and par [0031] states that the pouch including a lid and order fastener to secure the lid to the pouch and fig.1A shows each pouch having a zipper fastener for opening and closing the lid; par [0040]) that be can secured over the top edge and but fig.1B-1C does not explicitly disclose a zipper for selectively securing the flap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the zipper fastener for the pouches in fig.1B-1C, such modification would be considered a mere of design choice to have the zipper fastener all pouches for better opening and closing of the lid.
 Furthermore, DiPierro does not disclose each pocket including an outer face that is formed from a mesh material. However, DiPierro’s par [0035] states that garment body, the sleeves and the yoke can be made similar material or different material or polyester/spandex material; and/or the material can be breathable, quick drying and moisture wicking and mesh and the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that pouch is made by mesh material, such modification would considered a mere design choice of a preferred material on the basis of its suitability for the intended use. (see par [0035]).
Furthermore, a pair of stabilizing sleeves (fig.1B-1C shows each sleeve 128 having first diameter and is made by spandex material see [0035] or above the sleeves are made spandex material in order to provide tightly fix to the forearm of user and fig.1B shows the opening having hook and loop fastener is configures to provide tightly fix for user; wherein the hook and loop fastener is configured to adjust as the size of user desired), each stabilizing sleeve being secured to the arm opening of an associated sleeve, each stabilizing sleeve having a second diameter that is substantially smaller than the first diameter, each stabilizing sleeve being formed primarily from spandex and functioning to tightly adhere to an upper arm of the wearer and thereby stabilize any objects held in the associated pocket.

Regarding claim 2, DiPierro discloses a garment (fig.1A, 4) for use by a wearer while exercising, the garment comprising in combination:
front and back panels (fig.1A) and a sleeve (fig.1B-1C), the sleeve having an opening of a first diameter (fig.fig.1B-1C shows each sleeve having first end having a first opening and a first diameter and a second send having a second opening and a second diameter smaller the first diameter).
But does not explicitly disclose the panels and sleeve being constructed primarily from a breathable material.  However, par [0035] states that garment body, the sleeves and the yoke can be made similar material or different material or polyester/spandex material and/or the material can be breathable, quick drying and moisture wicking and mesh and the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that garment is made by the breathable material, such modification would considered a mere design choice of a preferred material on the basis of its suitability for the intended use. (see par [0035]).
Furthermore, a pocket positioned upon the sleeve (fig.1A-1C), the pocket including three sides edges that are sewn (fig.1A-1C disposed the stitching lines where to sawn the pockets to the sleeves) to the associated sleeve and an opened top edge, the pocket further including an upper flap (par [0031] states that a pouch including a lid and other fastener device operable to secure the items within the pouch) that can be secured over the opened top opening;
a stabilizing sleeve (hook and loop fastener, fig.1B) being secured to the opening of the sleeve, the stabilizing sleeve having a second diameter that is substantially smaller than the first diameter, the stabilizing sleeve being formed primarily from spandex and functioning to tightly adhere to the wearer and thereby stabilize any objects held in the pocket (fig.1B-1C shows each sleeve 128 having first diameter and is made by spandex material see [0035] or above the sleeves are made spandex material in order to provide tightly fix to the forearm of user and fig.1B shows the opening having hook and loop fastener is configures to provide tightly fix for user; wherein the hook and loop fastener is configured to adjust as the size of user desired).

Regarding claims 3-4, DiPierro discloses the garment as described in Claim 2 wherein the garment is a shirt (fig.1A); wherein two opposing sleeves are included (fig.1A-1C).

Regarding claim 5, DiPierro does not disclose the pocket includes an outer face that is formed from a mesh material, the mesh material allowing the wearer to see objects placed within the pocket. However, DiPierro’s par [0035] states that garment body, the sleeves and the yoke can be made similar material or different material or polyester/spandex material; and/or the material can be breathable, quick drying and moisture wicking and mesh and the like.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that pouch is made by mesh material, such modification would considered a mere design choice of a preferred material on the basis of its suitability for the intended use. (see par [0035]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732